Case 9:20-cv-00151-RC-KFG Document 3 Filed 07/13/20 Page 1 of 2 PageID #: 13



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

RICHARD FERNANDEZ DUARTE, JR.                       §

VS.                                                 §                  CIVIL ACTION NO. 9:20cv151

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner Richard Fernandez Duarte, Jr., an inmate confined at the Connally Unit of the

Texas Department of Criminal Justice, Institutional Division, proceeding pro se, filed this petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner brings this petition for writ of habeas corpus challenging two criminal convictions

received November 25, 1991 in Bexar County, Texas.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner challenges two convictions received in Bexar County, Texas. Further, petitioner

is currently housed at the Connally Unit which is located in Karnes County, Texas. Pursuant to 28

U.S.C. § 124, both Bexar County and Karnes County are within the jurisdictional boundaries of the

San Antonio Division of the United States District Court for the Western District of Texas. Thus,

plaintiff has failed to establish jurisdiction exists in this court.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).
.   Case 9:20-cv-00151-RC-KFG Document 3 Filed 07/13/20 Page 2 of 2 PageID #: 14



            Since petitioner complains of convictions received in the San Antonio Division of the

    Western District of Texas and all records and witnesses involving this action may be located in such

    district, the transfer of this action to such division would further justice. Therefore, it is the opinion

    of the undersigned that this petition should be transferred to the United States District Court for the

    Western District of Texas, San Antonio Division. An Order of Transfer so providing shall be

    entered in accordance with this Memorandum Order.


                  SIGNED this the 13th day of July, 2020.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                        2
